DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on November 7, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 1 and 5, it is not clear what is meant by “an average number of added moles”.  Each of m and n are defined as having numerical values, thus it is not clear how there would be and average number.  Clarification is required.
 	Claim 5 is also rejected because it is not clear what is meant by “depositing the defibrated material”.  Where is the material deposited?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croon (US 3,499,823).
 	Croon teaches a method of inhibiting the formation of fiber knots in paper pulp by incorporating a water soluble substance capable of maintaining the cellulose fibers spaced apart sufficiently to prevent the fibers from crosslinking (see abstract).  The substance may be surfactants of the formula R-A-[Y-O]x-Y-OH wherein R is alkyl or alkenyl having 8-24 carbon atoms or aralkyl having 8-12 carbon atoms attached to the aryl, A is O, Y is alkylene of 2-4 carbon atoms  and x is from 8-20 (see col. 3, line 32- col. 4 lines 1-20).  Other surfactants may also be used (see col. 4, lines 21-76).  Satisfactory concentrations of the compounds is from about 0.1 to about 10% (see col. 5, lines 34-43).  In examples 1-5, a pulp sheet is combined with the surfactants and the material is defibrated (see Examples -5).  Croon meets the limitations of the claims other than the differences that are discussed below.
 	Croon does not specifically teach and example wherein that the polyoxy ether is used as the surfactant.  However, no unobvious is seen in this difference because Croon teaches that these compounds may be used in his invention.
 	Croon does not specifically teach that the polyoxy ether has an ethylene oxide or propylene oxide group.  However, no unobviousness is seen in this difference because Croon teaches Y represents an alkylene group having from 2 to 4  carbon atoms.  This teaching suggests ethylene and propylene oxide groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17101017/20221119